Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for allowance
Claims 1-6 are allowed because the prior art fail to teach a thermoelectric generator transmitter that outputs a detection signal detected by a sensor to an outside with use of thermoelectric generation, the thermoelectric generator transmitter comprising:
a hollow exterior frame with heat resistance and a radio-wave transmissivity, the exterior frame comprising open ends;
a heat-receiving plate covering a first one of the open ends of the exterior frame and attached to a heat generation source or a heat absorption source;
a radiator plate covering at least one part of a second one of the open ends of the exterior frame;
a columnar member standing on at least one of a surface of the heat-receiving plate covering the exterior frame or a surface of the radiator plate covering the exterior frame, the columnar member being arranged so as to facilitate heat transfer between the columnar member and the heat-receiving plate or between the columnar member and the radiator plate;
a thermoelectric generation module provided between the columnar member standing on the heat-receiving plate and the radiator plate, between the columnar member standing on the heat-receiving plate and the columnar member standing on the radiator plate, or between the columnar member standing on the radiator plate and the heat-receiving plate, wherein the thermoelectric generation module generates electricity by a temperature difference between the heat-receiving plate and the radiator plate;
a processor provided to an inside of the exterior frame and that is drivable by electric power generated by the thermoelectric generation module and is capable of outputting the detection signal detected by the sensor to an external device; and
a terminal that receives the detection signal of the sensor from the external device,
wherein the inside of the exterior frame is divided into a location of the thermoelectric generation module and the processor and a location of the terminal, in combination with the remaining limitations of claims 2-6.
EP 1024415A1 [hereinafter EP] does not teach a hollow exterior frame with heat resistance and a radio-wave transmissivity, the exterior frame comprising open ends and the particular structural relationships between the elements of the device claimed by applicant.
Kamimura et al. (U.S. 20140196758) [hereinafter Kamimura] is considered to be the closest prior art. Kamimura does not teach a hollow exterior frame with heat resistance and a radio-wave transmissivity, the exterior frame comprising open ends and the particular structural relationships between the elements of the device claimed by applicant.
WO 2021065514A1 [hereinafter WO] discloses in Fig. 2 a device comprising a radio-waver transmissivity insulation/ wall 5. thermoelectric generator transmitter that outputs a detection signal detected by a sensor to an outside with use of thermoelectric generation, the thermoelectric generator transmitter comprising:
a hollow exterior frame 5 with heat resistance and a radio-wave transmissivity, the exterior frame comprising open ends;
a heat-receiving plate 3 covering a first one of the open ends of the exterior frame and attached to a heat generation source or a heat absorption source;
a radiator plate  4 covering at least one part of a second one of the open ends of the exterior frame;
a columnar member/ heat transfer member 6 standing on at least one of a surface of the heat-receiving plate 3 covering the exterior frame or a surface of the radiator plate covering the exterior frame, the columnar member being arranged so as to facilitate heat transfer between the columnar member and the heat-receiving plate or between the columnar member and the radiator plate;
a thermoelectric generation module 7 provided between the columnar member 6 standing on the heat-receiving plate  3 and the radiator plate 4, wherein the thermoelectric generation module generates electricity by a temperature difference between the heat-receiving plate and the radiator plate;
a temperature sensor 8;
a microcomputer/ microprocessor 10 provided to an inside of the exterior frame and that is drivable by electric power generated by the thermoelectric generation module and is capable of outputting the detection signal detected by the sensor to an external device; and a terminal that receives the detection signal of the sensor from the external device,
wherein the inside of the exterior frame is divided into a location of the thermoelectric generation module and the processor and a location of the terminal/ end face 72. 
However, WO is not a prior art by the effective date.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 06, 2022